Title: John Ross to the Commissioners, 8 October 1778
From: Ross, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honorable Gentlemen
      Nantes, 8 Octre. 1778
     
     By the tuisdays post, I had the honor of your favour 30th. Ultimo now before me. And I find thereby, a want of Authority, deprivs me of either instructions or Advice from you in the concerns of the Public, farther thin what respects the large Sume of money put into my hands by the Honorable the Commissioners.
     It has been all along my own Opinion, that am only responsible to the Honorable Committee of Congress for my management and am happie You say so. Nevertheless, altho’ unauthorized to interfere with me, I beg leave to conceive your power’s not only sufficient to give Advice when asked, in all the concerns of the United States, but your assistance and directions on every necessary application.
     It gives me concern that circumstances of Indecencey, shoud be imputed to me, am truely at a loss to recollect in what Instance, Unless an Zeal to discharge a truste reposed in me be construed as Such.
     I cannot however intertain an Idea, that the Honorable Gentlemen Mr. Franklin and Mr. Adam’s, who am pirsuaded never intended me, nor any honest Man, an unprovoked injury, Can Suspect me capable of Indecencey in the least degree to them. If any part of my correspondence admit of a construction tending to it, I declare it without any such intention. And I hope ever to pay The Honorable Representatives of the States, that Attention and respect due to their Characters.
     In the many improper Applications I have had, without power’s to interfere with me, No great penetration is necessary to trace out its Origine and intention. Decencey, I beg leave to observe, is as much due to me, and to every Man, in a private Character (while that line of conduct and principle is preserved, which I hope ever to maintain) as to those in the most exalted Station. Thus admited, Let me once more beg the further liberty to remind the Honorable Plenipotentiarys of America, What Decencey, and delicacey have been preserved to individuals of unexceptionable Characters, members of the united States, In a measure of Seizing their private property and private Correspondence, and executed under an Assumed Right in particulare, in an Arbitrary Government for purposes best known to those Gentlemen who plan’d, and conducted the business. The Commercial Agent Mr. Wm. Lee as late as last February, with a decencey peculiare to himself addressed me without power to render him my Accounts. The Honorable A. Lee Esqr. followed the example by a Similare Application Assumeing the Authority to himself and Colleagues. And the Honorable the representatives of America in France, was influenced Soon thereafter to apply likewise. Surely! repeated, peremptory, Applications on this Subject, coud not but have had certain ends to Answer, Such as I conceived from its manner, not the most favourable nor reputable to my Charactere. And this opinion is Justifyed, as it immediately Succeeded the less Delicate measure against my Neighbours and Friends, whose unlimited confidence I have always experienced. How far the Injurys and insult they have sustained thereby, is to be Vindicated, I leave to the consideration of those concerned.
     The money put into my hands by the Honorable Commissioners, have been fully Accounted for in the purchases made by me by order of the Honorable Committee of Congress for the United States. And I have had late Assurances, that I may expecte funds, not only to replace such advances as I received from the Commissioners but to satisfye my other demands—beleive me, I shall be glade how soon am enabled to bring those matters to a Setlement.
     At same time, from the duty I owe to my own Character, and that precaution justifiable to counteract every Malevolent Attempt to hurt me, by Insinuations or otherwise, in the Event of a miscarriage, Permit me again to repeat, that I cannot Venture to Exercise my own Judgement, in forwarding the remaining part of the property still in France, (consisting of Blankets, Clothing &c.) in consequence of Your interferance already, without a concurrance and positive instructions, circumstances, I intreate your consideration of, that You may determine how far am entitled to it, as well as the Consequences to the States from the delays already incurred.
     The Wages due to the Officers and Crew of the Ship La Brune, shoud not be considered as advances to me, the Order of the Board at Boston is recommended to the American Agent in France, for the honour of the United States, and altho my Family stands for the debt, it was incumbent on me to send it forward, but if refused I must pay it, chargeing a Commission and Interest on the Advances, which might be saved to the States by a Compliance with the order in the line recommended.
     My Letter to Mr Williams woud show the Application of the Twenty thousand Livres furnished me by order of Mr. Deane. In the meantime, as this is likely to be the last Letter with which I shall trouble You untill I hear from America, I beg the further freedom to mention the Copy of your Letter to Mr. Hodge lately received from him, on the Subject of his Right and Assumption to the Management of the Cutter Revenge &c. Being partly interested in this correspondence, which however I conclude shoud not have taken place, if Mr. Deane Acted under any Authority, in a certain line of business to my knowledge solely under his Management, and that the Honorable A L Esqr did but recollect and represent his own early knowledge of that transaction. Therefore, that the Honorable writers of the letter to Mr. Hodge, may not intertain suspicions of a Clandestine Assumption and right on the part of the present Owners, I send herewith Copies of a Correspondence on the subject between the Honorable A. Lee and me previous to a conclusive agreement, or Mr Hodges geting possession. Had there then been any reasonable objection to the Sale of that Part of the Public Property, The Honorable Commissioners ought to have determined it immediately, Not only in point of duty, but from that Justice due to those of their Constituents, who Act with openness and Candour, and without design of fraud or imposition. I have the honour to be with all due Respect Honorable Gentlemen Your very Obedt. Servt.
     
      Jo. Ross
     
    